UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,  )
a Florida corporation,

)
Plaintiff,

Vv. Case No. 3:17-cv-1054-J-32JRK
DINA KLEMPF SROCHIL, as Trustee

of the LAURA JEAN KLEMPF )

REVOCABLE TRUST, a Florida trust,

Defendant.
DINA KLEMPF SROCHL, as Trustee )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust, )
Counterclaim Plaintiff,
Vv.
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN )
JACQUES KLEMPF,

Counterclaim Defendants.

SUPPLEMENTAL DECLARATION OF DINA KLEMPF SROCHI
IN SUPPORT OF THE TRUST’S RESPONSE TO
FOODONICS’ MOTION TO COMPEL PRIVILEGED DOCUMENTS

I, Dina Klempf Srochi, declare as follows:
1. This is a supplement to my Declaration executed and filed in this case on

February 12, 2020 (the “Declaration”) (Doc. No. 226-2).
2. The protocol described in paragraphs 3 through 8 of my Declaration by
which I sent emails to myself has been utilized by me since 2008 to (i) collect material
information, (ii) assemble work product in the form of notes, and (iii) memorialize my
recollection of material events -- all for the purpose of obtaining legal advice and
accounting services from the attorneys and accountants for Jean Klempf and her Trust in
coordination with each member of the Jean Klempf Privilege Group, including Dennis

Blackburn, Dan Edelman, Steve Brust and Joseph A. Frein.

Dated: E D |" | , 2020

1061283

 
